United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Burlington, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1077
Issued: April 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 15, 2015 appellant, through counsel, filed a timely appeal from a March 10,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than nine percent impairment of the right lower
extremity, for which she received a schedule award.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 6, 2011 OWCP accepted that appellant, a 50-year-old letter carrier, sustained an
aggravation of articular cartilage wear on the right medial femoral condyle due to her repetitive
work duties. It authorized arthroscopic right knee surgery performed on June 10, 2011 by
Dr. Nathan K. Endres, a Board-certified orthopedic surgeon, to treat appellant’s right knee pain
and right knee medial meniscus tear.2
On September 3, 2013 appellant filed a claim for a schedule award.
By letter dated September 16, 2013, OWCP requested that Dr. Jason T. Gramling, an
attending Board-certified internist, provide an opinion on whether appellant had any impairment
of the right lower extremity in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3 On
September 25, 2013 OWCP was advised by Dr. Gramling’s office that he did not perform
disability impairment determinations.
By letter dated October 11, 2013, appellant informed OWCP that she had scheduled an
impairment evaluation on November 6, 2013. Subsequently, she submitted a November 6, 2013
medical report from Dr. Philip J. Davignon, a family practitioner. Dr. Davignon reviewed
appellant’s medical records and provided a history of her injury, her medical treatment, and her
occupational and family background. Upon examination he found that she had normal pain
based on a pain drawing she completed as well as the results of her Beck Depression Inventory.
Dr. Davignon noted that she had a disability score of 36 percent based on a pain disability index.
On physical examination, Dr. Davignon reported that appellant sat comfortably in no
acute distress without splints or assistive devices. Thigh and calf circumferences were
symmetric. Reflexes were symmetric at the knees and ankles. There was no effusion over either
knee. There was crepitance over the right knee with range of motion. Motor strength was 5/5 in
the lower extremities in all muscle groups. A sensory examination was intact to pinprick in all
dermatomes of the lower extremities. A vascular examination revealed skin that was warm and
pink with good peripheral pulses and good capillary refill. Range of motion testing of the right
knee revealed 0 degrees of extension and 110 degrees of flexion. Range of motion testing of the
left knee revealed 0 degrees of extension and 130 degrees of flexion. Anterior drawer testing
and Lachman’s testing were negative bilaterally. There was no instability to varus or valgus
stress. Gait was antalgic with shortened stance on the right side.
In his narrative report, Dr. Davignon provided a history of right knee injury and status
post right knee arthroscopy, chondroplasty patella trochlea, and medial femoral condyle
performed on June 10, 2011. He opined that appellant’s right knee symptoms were causally
related to the injury of record. Dr. Davignon advised that she had reached a medical end result
and agreed with Dr. Endres’ finding that her symptoms were due to chondral damage rather than
2

Appellant did not return to work following her right knee surgery. In September 2012 she began work as a
substitute teacher.
3

A.M.A., Guides (2009).

2

meniscal pathology. Utilizing Chapter 16, Table 16-23, he utilized the formula (Functional
History) GMFH-CDX + (Physical Examination) GMPE-CDX + (Clinical Studies) GMCS-CDX
when the Class of Diagnosis (CDX) or condition diagnosed (chondral damage) was 1, GMFH =
1, GMPE = 1 and GMCS = 3. Therefore he found two percent grade modifiers for a nine percent
permanent impairment of the right lower extremity.
Alternatively, Dr. Davingnon calculated appellant’s right lower extremity impairment
under the range of motion method. He determined that her knee range of motion was mild or 10
percent impairment under Table 16-23 which was consistent with a class 1 impairment under
Table 16-25. Dr. Davingnon noted that the A.M.A., Guides provided that, if there were two or
more methods to calculate impairment, the method providing the higher impairment should be
adopted. Dr. Davignon, therefore, concluded that appellant had 10 percent impairment of the
right lower extremity.
In a February 24, 2014 report, Dr. Morley Slutsky, Board-certified in occupational
medicine and an OWCP medical adviser, reviewed the medical record and Dr. Davignon’s
November 6, 2013 findings. He determined that appellant had nine percent impairment of the
right lower extremity according to the diagnosis-based method and advised that maximum
medical improvement was reached on January 5, 2012, the date of an evaluation performed by
Dr. Mark Kircher, a Board-certified orthopedic surgeon and an OWCP referral physician.4
Dr. Slutsky noted that his nine percent right lower extremity impairment rating was the same
impairment rating assigned by Dr. Davignon for cartilage damage in the right knee. He noted
that Dr. Davignon improperly calculated the range of motion measurements under Table 16-23.
Dr. Slutsky advised that 110 degrees of flexion resulted in 0 percent impairment not 10 percent
and 0 degrees of extension resulted in 0 percent impairment under Table 16-23, page 549 of the
A.M.A., Guides. Utilizing Table 16-25, page 550, for zero percent impairment the class is zero
or zero percent impairment.
Dr. Slutsky noted appellant’s postoperative diagnoses and advised that his impairment
calculations were based on the diagnosis of primary knee joint degenerative disease with full
thickness articular cartilage defect. He referred to Table 16-3, pages 509-11 and determined that
appellant had class 1 impairment for her diagnosis. Utilizing Table 16-6, page 516, Dr. Slutsky
assigned a grade modifier 1 for functional history as she still had symptoms in the knee joint. He
noted that Dr. Davignon’s report did not document an antalgic gait requiring appellant’s use of a
single gait aid or external orthotic device for stabilization which would have increased the grade
modifier. There was also no documentation of a positive Trendelenburg. Dr. Slutsky referred to
Table 16-7, page 517 and assigned a grade modifier of 1 for physical examination findings of
crepitance to palpation.
Utilizing Table 16-8, page 519, Dr. Slutsky assigned a grade modifier of 3 for clinical
studies. He noted that right knee x-rays performed on February 20, 2012 and compared with an
April 23, 2010 test demonstrated moderate joint space narrowing seen on the medial femorotibial
4

In his January 5, 2012 report, Dr. Kircher had advised that appellant continued to suffer from residuals of her
accepted employment-related degenerative chondral cartilage changes in the right knee and that she was unable to
return to her letter carrier position. He recommended that she undergo a functional capacity evaluation to determine
her work limitations.

3

compartment which was evidence of subchondral sclerosis and osteophyte formation. The joint
space on the lateral femorotibial compartment appeared preserved. Marginal osteophye
formation seen on the periphery of the lateral tibial plateau. There was spurring of the tibial
spines and on ossific density projected in the posteromedial aspect of the joint on these two
views concerning an intra-articular body. Soft tissues were otherwise grossly unremarkable.
Mineralization was age appropriate. The overall degree of osteoarthrosis on the right knee had
progressed in the interval, particularly in the medial compartment.
Dr. Slutsky referred to an April 23, 2012 report of Dr. David A. Halsey, a Board-certified
orthopedic surgeon, when, after reviewing x-rays of the right knee, it demonstrated KellgrenLawrence grade 2 to 3 changes in the medial tibiofemoral compartment and patellofemoral
compartment, grade 3 changes in the medial tibiofemoral compartments and patellofemoral
compartment, and grade 2 changes in the lateral tibiofemoral compartment which were severe.
He applied the net adjustment formula to find a grade modifier of 2, which moved appellant from
default grade C to grade E for nine percent right lower extremity impairment.
By letter dated April 28, 2014, OWCP asked Dr. Davignon to review Dr. Slutsky’s
February 24, 2014 report and provide his comments. He did not respond.
In letters dated May 14 and 22, and June 17, 2014, counsel requested that OWCP grant
appellant a schedule award for 10 percent impairment of the right lower extremity impairment
consistent with Dr. Davignon’s opinion.
In a July 1, 2014 decision, OWCP granted appellant a schedule award for nine percent
impairment of the right lower extremity based on Dr. Slutsky’s February 24, 2014 opinion.
By letter dated July 10, 2014, appellant, through counsel, requested a telephone hearing
which was held before an OWCP hearing representative on January 26, 2015.
In a March 10, 2015 decision, an OWCP hearing representative affirmed the July 1, 2014
decision. He found that the weight of the medical opinion evidence rested with Dr. Slutsky’s
opinion that appellant had nine percent right lower extremity impairment.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members, functions, and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.7 The A.M.A., Guides has been adopted by the implementing
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Ausbon N. Johnson, 50 ECAB 304 (1999).

4

regulations as the appropriate standard for evaluating schedule losses.8 For decisions issued after
May 1, 2009, the sixth edition will be applied.9
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health. For
lower extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition, which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.10 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 Evaluators
are directed to provide reasons for their impairment rating choices, including choices of
diagnoses from regional grids and calculations of modifier scores.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through the medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has no more than nine percent impairment of the right
lower extremity.
OWCP accepted appellant’s claim for aggravation of articular cartilage wear on the right
medial femoral condyle and authorized right knee surgery performed on June 10, 2011. It
granted her a schedule award for nine percent permanent impairment of her right lower
extremity. Appellant’s treating physician, Dr. Davignon, rated 10 percent right lower extremity
impairment based on loss of range of motion, a class 1 impairment under Table 16-23, page 549
and Table 16-25, page 550, respectively, of the sixth edition of the A.M.A., Guides. This
contrasted with the opinion of Dr. Slutsky, OWCP’s medical adviser, which found that appellant
had nine percent impairment of the right lower extremity under Table 16-3, pages 509-11 based
on the diagnosis of primary knee joint degenerative joint disease with full thickness articular
cartilage defect.

8

K.H., Docket No. 09-341 (issued December 30, 2011).

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
10

Supra note 3 at 493-531.

11

Id. at 521.

12

R.V., Docket No. 10-1827 (issued April 1, 2011).

13

See Federal (FECA) Procedure Manual, Part 2 -- supra note 9 at Chapter 2.808.6(d) (January 2010); C.K.,
Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57 ECAB 349 (2006).

5

The Board notes that the A.M.A., Guides indicate that the diagnosis-based impairment
method is the preferred rating method for the lower extremities.14 Range of motion impairment
method is primarily used as a physical adjustment factor and is only used to determine actual
impairment values when it is not possible to otherwise define impairment.15 It is also noted that
the range of motion impairment method is to be used when other grids refer to its use or no other
diagnosis-based sections of the chapter are applicable for impairment rating of a lower extremity
condition.16 The A.M.A., Guides further state that, while range of motion will be used in some
cases as an alternative approach to rating impairment, it is not to be combined with the
diagnosis-based impairment and stands alone as an impairment rating.17 The A.M.A., Guides
directs examiners to rate diagnosis-based impairments for the lower extremities pursuant to
Chapter 16, which indicates at page 497, section 16.2a that impairments are defined by class and
grade. Where a claim has two significant diagnoses, the examiner is instructed by the A.M.A.,
Guides to use the diagnosis with the highest causally-related impairment rating for the
impairment calculation. Pursuant to the above criteria, OWCP’s medical adviser properly relied
on the diagnosis-based method for rating appellant’s right knee impairment based on a class 1
impairment for primary knee joint degenerative disease pursuant to Table 16-3, pages 509-11.
In accordance with Chapter 16, the examiner is instructed to utilize the net adjustment
formula outlined at section 16.3, pages 509-11 of the A.M.A., Guides,18 to obtain the proper
impairment rating.
Dr. Davignon reported on November 6, 2013 that an examination of appellant’s right
knee revealed crepitance with range of motion, 5/5 motor strength, intact sensation, diminished
range of motion, and no instability. He utilized Table 16-25, page 550 and determined that her
knee classification was class 1 and that her range of motion under Table 16-23, page 549 was
mild or 10 percent impairment of the right lower extremity. Alternatively, Dr. Davignon
assigned a grade modifier of 1 each for functional history, for physical examination findings, and
for clinical studies. He found a +2 net adjustment when applying the formula and determined
that appellant had nine percent impairment of the right lower extremity under the sixth edition of
the A.M.A., Guides. Dr. Davignon found, however, that the range of motion method was
appropriate for rating her right lower extremity impairment because it yielded a higher rating
than the diagnosis-based impairment rating method.
Based upon Dr. Davignon’s findings, Dr. Slutsky utilized Table 16-3, pages 509-11 of
the A.M.A., Guides, the Knee Regional Grid, and found that appellant had a class 1 impairment
for primary knee joint degenerative joint disease with full thickness articular cartilage defect.
Utilizing Table 16-6, page 516 he assigned a grade modifier of 1 for functional history based on
her current knee joint symptoms. Dr. Slutsky assigned a grade modifier of 1 for physical
14

Supra note 3 at 497.

15

Id.

16

Id. at 543.

17

Id. at 500.

18

Id. at 521-22.

6

examination findings of crepitance to palpation pursuant to Table 16-7, page 517. He assigned a
grade modifier of 3 for clinical studies based on appellant’s x-ray results. Dr. Slutsky applied the
net adjustment formula which produced two and moved the default value grade C to grade E
which represented nine percent impairment of the right lower extremity. He noted that his nine
percent right lower extremity impairment rating was the same impairment rating determined by
Dr. Davignon for cartilage damage in appellant’s right knee. Based on the report from
Dr. Slutsky, OWCP determined that she had nine percent impairment of the right lower
extremity, as he calculated this rating based on the applicable protocols and tables of the sixth
edition of the A.M.A., Guides. Dr. Slutsky explained that Dr. Davignon improperly calculated
the range of motion impairment to assign 10 percent lower extremity impairment. He advised
that 110 degrees of flexion represented 0 percent impairment and that 0 degrees of extension
represented 0 percent impairment under Table 16-23, page 549, not 10 percent as found by
Dr. Davignon. Utilizing Table 16-25, page 550, Dr. Slutsky assigned a grade modifier of 0 for
range of motion.
OWCP may rely on the opinion of an OWCP medical adviser to apply the A.M.A.,
Guides.19 The Board finds that the February 24, 2014 impairment rating from Dr. Slutsky,
OWCP’s medical adviser, is the only impairment rating rendered in conformance with the
applicable protocols and tables of the A.M.A., Guides, and therefore represents the weight of the
medical evidence in this case. Accordingly, as the record contains no other probative,
rationalized medical opinion which indicates that appellant has greater impairment based on her
accepted right knee condition, OWCP properly granted her a schedule award for nine percent
right lower extremity impairment in its March 10, 2015 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than nine percent of the right lower extremity,
for which she received a schedule award.

19

See J.G., Docket No. 09-1714 (issued April 7, 2010).

7

ORDER
IT IS HEREBY ORDERED THAT the March 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

